       Case 1:18-cv-01929-MHC Document 19 Filed 10/26/18 Page 1 of 2




                  IN THE UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION

CRISTINA KELLOGG,                       :
                                        :
            Plaintiff,                  :      Civil Action File No.
                                        :
      vs.                               :      1:18-cv-01929-LMM
                                        :
FANNIE’S, INC. d/b/a                    :
  FANNIE’S CABARET and                  :
  WILLIAM H. “BRIAN”                    :
  PARKS,                                :
                                        :
        Defendants.                     :


                         LR 26.3 Certificate of Serving Discovery
                                           and
                                  Certificate of Service


      Pursuant to L.R. 26.3(a), I hereby certify that I have this day caused to be

served a copy of 1) Plaintiff’s First Continuing Interrogatories to Defendant

William H. “Brian” Parks; 2) Plaintiff’s First Continuing Interrogatories to

Defendant Fannie’s, Inc. d/b/a Fannie’s Cabaret; 3) Plaintiff’s First Request

for Admission to Defendants Fannie’s, Inc. d/b/a Fannie’s Cabaret and

William H. “Brian” Parks; and 4) Plaintiff’s First Continuing Request for

Production of Documents to Defendants by hand delivery to the following:
                                   1
        Case 1:18-cv-01929-MHC Document 19 Filed 10/26/18 Page 2 of 2




                                  John A. Christy
                          Schreeder, Wheeler & Flint, LLP
                        1100 Peachtree Street, NE, Suite 800
                                Atlanta, GA 30309

      I further certify that I electronically filed this Certificate of Service with the

Clerk of Court using the CM/ECF system which will automatically send e-mail

notification of such filing to said counsel.

      Respectfully submitted,



                                               s/ Charles R. Bridgers
                                               Charles R. Bridgers
                                               Georgia Bar No. 080791

                                               Counsel for Plaintiff




                                           2
